Citation Nr: 0006183	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel




INTRODUCTION

The veteran retired from active military service in January 
1996, after completing more than 22 years of active duty.

This appeal arises from the veteran's timely filed October 
1996 notice of disagreement to a rating dated in August 1996 
in which the RO denied the veteran's claim for compensation 
for chronic back pain.


FINDINGS OF FACT

1.  During service the veteran was seen for complaints of 
back pain on numerous occasions from 1974 until his 
retirement in January 1996; findings included lumbar 
scoliosis and a left leg shorter than the right leg; and 
clinical impressions included lumbosacral strain, muscle 
strain, myalgia, arthralgia, musculoskeletal strain, chronic 
low back muscular strain, chronic postural low back pain, 
chronic recurrent low back pain, chronic back strain 
secondary to leg length discrepancy.  

2.  Prior to and shortly after his retirement from military 
service, the veteran filed claims with VA listing chronic 
back pain as a disability which began during his military 
service.

3.  Post-service the veteran was found to have thoracic 
scoliosis, mild degenerative changes in the lumbar spine, and 
complaints of low back pain.

3.  The record tends to establish that the chronic back 
problems identified during service may be related to the back 
problems found shortly after his retirement from service.


CONCLUSION OF LAW

The appellant's claim for service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Evidence showing in-service symptoms similar to 
post-service symptoms does not substitute for nexus  Voerth 
v. West, 13 Vet. App. 117(1999).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  In Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999), 
the Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.


Factual Background

Service medical records for the veteran show no back 
complaints or findings on enlistment examinations in 1973.  
There was a physical profile from September 23, to October 6, 
1974, for restricted activities due to low back pain.  He was 
seen for lumbosacral strain in January and February 1975.  In 
February 1975 an impression of muscle strain, rule out disc 
syndrome, was noted.  X-ray studies of the lumbar spin showed 
considerable left rotational scoliosis of the upper lumbar 
spine and increased curvature of the lower lumbar spine.  
There was narrowing of the 4th lumbar intervertebral space, 
mainly posteriorly.  There was intent to sacralization of the 
last lumbar segment with rather close proximity of the 
transverse processes of L-5 with the wings of the sacrum.  A 
physical profile limiting activities, from February 20-27, 
1975, for low back pain is in file.  He was again treated for 
low back pain in December 1975.  The assessment was myalgia, 
arthralgia.  Also in December 1975 it was noted that he had a 
leg length discrepancy, with the left leg shorter than the 
right by at least 1/2 inch and possible 3/4 of an inch.  He was 
to get heel lifts, and this was accomplished in January 1976.

In October 1976 there was a question of back strain in the 
upper back after the veteran picked up about 125 pounds.  The 
impression was musculoskeletal strain.  He was seen in mid 
November 1976 with a history of intermittent low back pain 
for 1 year.  The impression was chronic low back muscular 
strain.  It was noted that x-rays were within normal limits.  
Radiographic studies of the lumbosacral spine in mid November 
1976 showed slight right lateral flexion of the lumbar spine, 
otherwise no significant abnormality.  There was a physical 
profile for the veteran in February 1977 for pulled muscle in 
the right upper back.

In April 1980 the veteran complained of a pulled muscle in 
the left lower back while pulling a heavy cart.  When 
evaluated the assessment was chronic postural low back pain.  
There was a physical profile for acute lumbosacral strain for 
1 week.  The veteran was seen at an orthopedic clinic in July 
1980 for chronic recurrent low back pain.  The leg length 
difference was noted.  Examination showed him to be 
overweight, and with obvious pelvic tilt to the left.  The 
impression was chronic back strain secondary to leg length 
discrepancy.  In March 1981 the veteran was seen for pain 
over the left lumbar area.  The diagnosis was muscle strain.  
On follow-up several days later, the assessment was 
lumbosacral strain, and there was a 10 day profile.  In April 
1982 he was seen for recurring back strain for 8 years.  The 
assessment was acute back strain, recurrent.  The veteran's 
annual flight examination showed no abnormality of the spine.  
It was noted that he had occasional low back problem since 
1974.

The veteran was seen in March 1985 with lower left back pain, 
after lifting a 100 pound box.  The assessment was acute 
lumbosacral strain.  Records in June 1985 note back pain in 
the upper left side of the back radiating to the right side.  
The assessment was back pain.  In December 1985 he had 
complaints in the lower thoracic area.  He reported pulling 
back muscles in October 1986, and the assessment was muscular 
low back pain.  When seen the next day, the assessment was 
low back sprain.  Orthopedic consultation was requested in 
May 1989 in regard to the veteran's history of one leg 
shorter than the other.  Examination, including x-rays 
studies, resulted in an impression of short left leg and 
lumbo-scoliosis. He was to get a 1/2 inch heel-sole lift.  A 
lower extremity scanogram  in June 1989 revealed a 1.6 cm 
(centimeter) difference in leg length.  Views of the 
thoracolumbar spine demonstrated a rotoscoliosis, convexed to 
the left of the lower lumbar spine measuring 18 degrees as 
well as secondary curvature convexed to the right at the 
thoracolumbar junction, measuring 15 degrees.  The vertebrae 
were otherwise normal in height and alignment.  

The veteran's service medical records show complaints of 
left, ankle, knee, and hip pain.  Orthopedic evaluation 
resulted in an impression of mild left lower discrepancy; 
(indecipherable word) syndrome causing most of symptoms; and 
no evidence of actual (indecipherable word) pathology.  A 1/4 
inch left heel lift was recommended.  The veteran's leg 
length discrepancy was noted in evaluation of foot problems 
in 1991.  In May 1991 it was noted that running hurt his back 
and feet.  He was seen in February 1993 complaining of low 
back pain for years, worse this week.  His symptoms included 
back stiffness, and "dull burning" in the left lumbar area 
and posterior buttocks.  There was no radiation to the feet.  
The assessment was low back pain, and prostatitis.  Low back 
pain in March 1993 again caused the veteran to be seen at a 
clinic.  There were no pertinent findings, medication was 
prescribed, and he was to return if he did not get better.  

The veteran was seen at a primary care clinic in November 
1994 complaining of chronic-intermittent LBP (low back pain) 
left greater than right.  The leg length discrepancy was 
noted.  His gait was stable, and levoscoliosis with 
compensating right lumbar curve was noted.  There was no 
muscle spasm.  Tenderness at the SI (sacroiliac ) joint was 
found.  The assessment was chronic LBP.  Also in November 
1994, the veteran was sent to "superior limb and brace" for 
lifts.  Retirement examination in March 1995 found no back 
abnormality on clinical evaluation.  On the veteran's 
contemporaneously prepared Report of medical History he 
denied having or having had recurrent back pain.  However, in 
an addendum to his medical history it was recorded that he 
had a history of pulled muscle in the back, since 1974, 
reoccurring on occasion with hyperextension and heavy 
lifting.  It was treated with Motrin with fair results.  In 
July 1995 he had sinus problems, back and knee pain.  The 
assessment was chronic back and left knee pain, on Motrin.  
As noted above, the veteran retired from active military 
service in January 1996.

The veteran filed a claim for Vocational Rehabilitation 
benefits with VA in August 1995.  He listed many conditions 
which he felt were service connected, including chronic back 
pain.  He also referred to chronic back pain in VA Form 21-
526, received in May 1996.

By a rating dated in August 1996, the RO denied the veteran's 
claim for compensation for chronic low back pain.

The statement of the case issued to the veteran in January 
1997 noted that he had not established a well-grounded claim, 
as back pain was not a disability for VA compensation benefit 
purposes.

The veteran testified at a hearing at the RO in February 
1998.  The veteran reported that he had had an MRI done of 
his upper back the previous week.

After the hearing, the Hearing Officer ordered an orthopedic 
examination for the veteran.  A document in the claims folder 
reflects that a determination had been made that "CFILE IS 
NOT NEEDED."

The veteran was seen at a VA clinic in February 1998 
complaining of back pain after a fall.  The pain started 
between his shoulder.  The veteran reported a private MRI 2-3 
week before, and he now wished to have a consultation, and 
relief from pain.  He gave a 20 history of chronic low back 
pain, as well as neck and knee pain.  He had right knee 
surgery in 1997 and left knee surgery was pending.   VA x-ray 
studies of the spine in February 1998 revealed reverse 
lordosis of the cervical spine due to muscle spasm, otherwise 
negative; slight rotary scoliosis in the thoracic spine; and 
the lumbar spine was negative.  

X-ray studies at a private facility March 4, 1998 were 
interpreted by a physician as showing mild anterior end-plate 
hypertrophic spurring.  The disc spaces appeared well 
maintained, and the facet joints were grossly intact.  The 
impression was mild degenerative changes of the lumbar spine. 

VA examination on March 10, 1998 showed some limitation on 
motion, and objective evidence of pain on motion.  Minor 
thoracic scoliosis was also found.  The diagnosis was a 20 
year history of low back pain as described above, and 
questionable scoliosis in the upright position.  The examiner 
noted that he did finally receive actual x-ray films of the 
veteran and he did have minor thoracic scoliosis; however, 
the lumbar spine was normal.  

Military clinic records for the veteran in 1995-96, received 
in May 1998 do not reveal ongoing treatment for back 
disability.

A supplemental statement of the case (SSOC) issued in June 
1998, noted that the mild degenerative changes in the lumbar 
spine were found more than 2 years after service, and service 
connection for a chronic low back condition remained denied. 

The veteran, in a statement in July 1998, reported that he 
had discussed his back pain with a physician at a VA 
hospital, and was informed that the Daypro taken for his knee 
was also good for his back, and he had been taking Daypro 
since January 1997.  He pointed out that he did not have a 
problem with his back until his original injury in service at 
his first assignment.

A SSOC was issued to the veteran in January 1999.  It 
included citations previously provided, adding 38 C.F.R. 
§§ 3.304, 3.306, 3.307, and citations from Part 4 of the 
rating schedule.  It was summarized that the evidence 
presented did not establish service connection for low back 
pain on a direct basis, presumptive basis, or by aggravation.

The veteran in a letter to the VA in February 1999, reported 
that he continued to experience back pain on a daily basis, 
some days worse than others.  He desired compensation for 
damage that began shortly after entrance into service, and 
continued throughout his career.


Analysis

The initial question to be considered by the Board is whether 
the veteran has submitted a well-grounded claim for service 
connection for a low back disorder.

Three elements must be satisfied with competent evidence to 
have a well-grounded claim.  First, there must be competent 
medical evidence of a current disability.  Post-service the 
veteran has been found to have back pain, mild degenerative 
changes in the lumbar spine, and thoracic scoliosis.  The 
back pain is a symptom and not a disability for VA 
compensation benefit purposes.  The back pain alone will not 
suffice as an element for a well-grounded claim.  In regard 
to the degenerative changes in the lumbar spine, there is 
some controversy here as VA x-rays in February 1998 were 
interpreted as showing the lumbar spine to be normal.  The 
private x-ray study in early March 1998 was said to show mild 
anterior end-plate hypertrophic spurring, i.e., mild 
degenerative changes of the lumbar spine.  The VA examiner 
later in March 1998 noted that x-ray films showed the lumbar 
spine to be normal.  It is not clear if the x-ray studies 
were from February 1998, the private studies earlier in 
March, or studies taken at the time of the March 1998 VA 
examination.  However, for the purposes of this appeal the 
private studies will be presumed to be a correct 
interpretation, and for the purposes of a well-grounded 
claim, the arthritis reported in February 1998 satisfies the 
first element of a well-grounded claim.  

Arthritis is a disease subject to presumptive service 
connection.  If demonstrated to a compensable degree within 
one year of service, service connection will be granted.  
Here the arthritis was not found until more than 2 years of 
service.  The Board notes that x-ray studies of the lumbar 
spine in service were not reported to show degenerative 
changes.  Although the post-service arthritis is not within 
the presumptive period, it still meets the requirements for 
the first element of a well-grounded claim.

The second element for a well-grounded claim is evidence of 
occurrence of a disease or injury in service (lay or medical 
evidence).  In regard to the veteran's claim of low back 
disability, his service medical records clearly show in-
service back problems.  In fact, the in-service back problems 
were classified as chronic on several occasions.  Thus, the 
Board finds that the second element for a well-grounded claim 
is met.

The third element for a well-grounded claim requires evidence 
of a nexus between the in-service back pathology and current 
back pathology.  As noted above, the service medical records 
reflect that the veteran sought medical treatment on numerous 
occasions for low back pain and that assessments of chronic 
low back pain or strain were given more than once in service.  
The veteran filed a claim for VA benefits shortly before his 
release from service in which he reported that he had 
experienced chronic back pain since 1974 or 1975.  Shortly 
after his release from service he again filed a claim for 
compensation for chronic back pain which he indicated began 
in 1975.  When the veteran's claim for compensation was 
received by VA shortly after his retirement from service, it 
was certain a plausible claim in view of the multiple entries 
of chronic low back pain in the service medical records.  The 
documented medical assessments of chronic low back pathology 
in the service medical records coupled with the proximity of 
the claim to the veteran's military service provides the link 
needed to satisfy the third element of a well-grounded claim.  
Thus, evidence is on file which tends to show that the 
veteran was diagnosed with a chronic low back condition 
during service, and that he may have current residuals of 
that same condition.  Consequently, the Board is of the 
opinion that the case is well grounded pursuant to the 
standards of Savage, supra.

Adjudication of the veteran's claim of service connection for 
a low back disability does not end with the finding that the 
case is well-grounded.  In determining that the veteran's 
claim is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well-
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.

Because the claim of entitlement to service connection for a 
low back disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy, supra.

Although the veteran was accorded a VA examination for 
disability evaluation purposes in March 1998, the examiner 
was not provided an opportunity to review the service medical 
records in assessing the existence of a current low back 
disorder nor did he offer an opinion as to the relationship 
between any current low back disorder and the low back 
problems which the veteran experienced while he was in the 
military.  Therefore, the Board is of the opinion that 
another medical examination of the veteran would materially 
assist in the adjudication of his appeal.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran testified at a hearing in February 1998 that he 
had had an MRI done of his upper back the previous week.  
Records of the MRI may provide evidence relevant to the 
veteran's claim and should be obtained.

Accordingly, the Board concludes that a REMAND is necessary 
for a full and fair adjudication of the veteran's appeal.


ORDER

The claim of entitlement to service connection for a back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, the Board has determined that 
the veteran's claim of service connection for carpal tunnel 
syndrome must be REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for back problems 
in the recent past, to include 
information concerning the MRI of early 
1998, such as the name of medical 
facility where the MRI was done as well 
as to the name of the physician who 
ordered the MRI.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded an 
examination to determine the current 
nature and etiology of any back 
disorder(s) he may currently have.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner must express 
an opinion as to whether it is at least 
as likely as not that any back 
disorder(s) identified is/are related to 
the veteran's period of active duty, to 
include his complaints of back pain 
therein and the multiple assessments of 
chronic low back pain/sprain.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

